Exhibit 99.1 Introductory Note In May 2012, we completed the sale of our 51% controlling interest in Liacom Systems Ltd., referred to as Liacom, for an aggregate consideration of $1.7 million. The sale formed part of our strategic plan to focus on our legacy modernization core business and sell our other non-core activities. Liacom met the definition of a component. Accordingly, the results of operation of Liacom as discontinued operation in the statement of operations and prior periods' results have been reclassified. Below we present revised historical consolidated financial statements and information included in our annual report on Form20-F for the year ended December 31, 2011, referred to as Our Form20-F for 2011, which was filed with the Securities and Exchange Commission on April 17, 2012 and amended on April 24, 2012. This information presents the results of our 51% controlling interest in Liacom Systems Ltd. as discontinued operation on a retrospective basis for the years ended December 31, 2011, 2010 and 2009. The information contained below does not amend or otherwise restate any portion of our Form20-F for 2011. The following sections of our Form 20-F for 2011 are hereby adjusted to reflect the discontinued operation on a retrospective basis: PartI,Item 3.A. Selected Financial Data PartI,Item 5. Operating and Financial Review and Prospects PartI,Item 8.A. Consolidated Statements and Other Financial Information Other than the items listed above, we are not otherwise updating any other portion of our Form 20-F for 2011. Unaffected items of our Form 20-F for 2011 have not been repeated in this report on Form6-K. This report on Form6-K does not modify or update the disclosures contained in our Form 20-F for 2011 in any way, nor does it reflect any subsequent information, activities or events, other than as required to reflect the discontinued operation described above. Without limitation to the foregoing, this report on Form6-K does not purport to update Operating and Financial Review and Prospects included in our Form 20-F for 2011 for any information, uncertainties, transactions, risks, events or trends occurring or known to management. More current information is included in our other filings with the Securities and Exchange Commission. This report on Form6-K should be read in conjunction with, and as a supplement to, our Form 20-F for 2011and our other filings with the SEC. P A R TI ITEM 3. KEY INFORMATION A.Selected Financial Data The following tables present selected information from our consolidated statement of operations and balance sheet data for the periods and as of the dates indicated. We derived the selected consolidated statements of operations data for each of the years ended December31, 2009, 2010 and 2011 and the selected balance sheet data as of December 31, 2010 and 2011 from our consolidated financial statements included in Item 18 of our annual report, which have been prepared in accordance with generally accepted accounting principles as applied in the United States, or U.S. GAAP. Our consolidated financial statements have been audited by Ziv Haft, an independent registered public accounting firm and BDO member firm. The selected consolidated financial data as of December 31, 2009 is derived from our audited financial statements not included in this annual report, which have been prepared in accordance with U.S. GAAP. You should read the selected consolidated financial data set forth below together with our consolidated financial statements and notes thereto included elsewhere in our annual report. See “Item 5. Operating and Financial Review and Prospects.” 2 Year Ended December 31, $ (in thousands, except per share data) Consolidated Statements of Operations Data: Revenues $ $ $ Cost of revenues Gross profit Research and development costs Selling, general, and administrative expenses Loss on sale of subsidiary and AppBuilder - Goodwill impairment Restructuring costs - - - Total operating expenses Operating income (loss) Financial expenses, net ) ) ) Other income, net - - - Loss before taxes on income ) Income tax (expense) benefit ) ) ) Equity in earnings (losses) of affiliated companies, net - - ) Net loss from continued operation ) ) ) Net profit from discontinued operation Net loss (32, 467 ) ) ) Net income (loss) attributed to non-controlling interests 91 ) ) Net loss attributed to BluePhoenix’ shareholders $ ) $ ) $ ) Total earnings (loss) per share: From continued operation basic and diluted $ ) $ ) $ ) From discontinued operation basic and diluted $ $ $ Attributable to the shareholders $ ) $ ) $ ) Weighted average number of shares outstanding Weighted average number of shares outstanding assuming dilution December 31, 2011 2010 2009 $ (in thousands) Consolidated Balance Sheet Data: Working capital $ ) $ $ Total assets $ $ $ Total liabilities $ $ $ Net Assets $ $ $ B.Capitalization and Indebtedness Not applicable. C.Reasons for the Offer and Use of Proceeds Not applicable. 3 ITEM 5. OPERATING AND FINANCIAL REVIEW AND PROSPECTS Overview We engage in the IT modernization solutions business and provide professional services and knowledge management solutions. We have experienced a significant decline in our revenues from $69.5 million in 2009 to $47.3 million in 2010 and to $27.2 million in 2011. The decline in our revenues has resulted from the general economic recession, including in the financial services and banking sector, which resulted in a decline in the number of our customers. Economic conditions in our target markets have experienced a significant prolonged downturn and remain uncertain. Challenging economic times have caused, among other things, a general tightening in the credit markets, lower levels of liquidity, increases in the rates of default and bankruptcy, and reduced corporate profits and capital spending, all of which have had and continue to have a negative effect on our business, results of operations and financial condition. Our services, particularly in modernization projects, deal with customer mission critical applications and encapsulate risk for the customer. Therefore, our customers are more cautious in entering into these types of transactions with us, and consequently, the process for approval and signing of deals may be lengthy and expensive. In response to these market conditions, we are focusing on providing customers with legacy modernization solutions that have a cost effective impact on the customers’ information technology spending, which is particularly important during difficult economic environment. Our knowledge management solution is an example of our ability to deliver cost effective tools to our customers, improving their employees’ productivity. We sought to offset the decrease in our revenues by instituting initiatives to reduce costs, improve working capital and mitigate the effects of the different related economic conditions on our business. The number of our employees has decreased from approximately 630 in 2009 to 460 in 2010 and to 350 in 2011. As of April 2012, we employed approximately 300 employees. However, due to severance and other termination costs, our labor costs were not reduced commensurate with our reduction in revenues. As labor costs constitute a substantial portion of our costs of revenues, selling and administrative expenses and research and development expenses, the significant amount of severance and other termination costs contributed to our losses and negative cash flow in 2011. In 2011, we entered into an agreement with Magic, pursuant to which we sold to Magic our AppBuilder technology. The net consideration for the AppBuilder was $12.5 million, of which approximately $3.8 million was deposited in escrow. Most of the escrow funds are expected to be released during 2012 and 2013 subject to the fulfillment of certain conditions. As a result of the transaction, we recorded a capital loss of $4.1 million in 2011, mostly derived from the realization of goodwill in the amount of $13.1 million. In addition, we undertook to provide Magic with certain professional services during a three-year period commencing at the closing of the transaction. Revenues generated in 2011 from these services were $483,000. Our investment in research and development in 2011 amounted to $4.2 million, compared to $6.7 million in 2010 and $11.4 million in 2009. The decrease in software development costs in 2011 compared to 2010 was attributable to the implementation of our cost saving plan which was aimed to reduce the overall number of our employees, including those engaged in research and development activities. The decrease in software development costs in 2010 compared to 2009 was attributable to the reallocation of human resources from research and development costs to cost of sales and termination of employment of a significant number of employees as part of the continued implementation of our cost savings plan. 4 We have also incurred significant charges related impairment losses on our goodwill.Pursuant to impairment tests performed in 2011, 2010 and 2009, impairment losses of $9.6 million, $13.2 million and $5.7 million, respectively, related to goodwill of our overall IT modernization reporting unit were identified and charged to income. These impairment losses are attributed mainly to the decrease our in revenues and the decline in our stock price. 2011 Adjusted EBITDA. In evaluating our results, we focus on the following key financial and operating data: revenues, gross margin, recurring revenues, cash flow and adjusted EBITDA. Recurring revenues are analyzed in terms of revenues from products, revenues from professional services based on our tools, revenues based on geography and revenues from maintenance and long term service contracts. We had negative operating cash flow of $8.4 million in 2011. The negative cash flow is primarily attributable to the continued significant decrease in revenues in 2011 compared to 2010 and 2009, resulting decreases in the amount of receivables subject to sale of receivables agreements, while the adjustment to the level of expenses lagged behind. The non-GAAP measure of “adjusted EBITDA” serves as an additional indicator of our operating performance and not as a replacement for other measures such as cash flows from operating activities and operating income in accordance with GAAP. We believe that adjusted EBITDA is useful to investors as a measure of forward-looking cash flows as it excludes depreciation and amortization, goodwill impairment, stock based compensation and non-recurring charges, such as termination costs and one-time expenses and losses. Stock-based compensation is an incentive for certain individuals who are part of the executive management. They are affected by historical stock prices which are irrelevant to forward-looking analyses and are not necessarily linked to the operational performance. We also believe that adjusted EBITDA is commonly used by analysts and investors in our industry and enables shareholders and potential investors to apply multiples on adjusted EBITDA in making investment decisions with respect to our company. Our management uses the non-GAAP measure of adjusted EBITDA as the main indicator to evaluate operational performance and future cash flow of our business, and to assist management in allocating financial resources and workforce as well as to determine strategic targets and executive management remuneration. Adjusted EBITDA does not take into account certain items and therefore it has inherent limitations. We obtain our adjusted EBITDA measurement by adding to net earnings (net loss), financial expenses, amortizations, income taxes, financial expenses, results attributed to non-controlling interests and losses on exchange incurred during the year. We exclude from our adjusted EBITDA calculation the effects of non-monetary transactions recorded, such as stock-based compensation, goodwill impairment, one-time charges (such as the one-time expense related to several projects ended during 2011, a loss related to the sale of AppBuilder and expenses related to termination of employment of employees in accordance with our cost saving plan). These expenses do not reflect our on-going future operation. To compensate for these limitations, we analyze adjusted EBITDA in conjunction with other GAAP measures and other operating performance measures. Adjusted EBITDA should not be considered in isolation or as a substitute for a GAAP measure. Investors should carefully consider the specific items included in adjusted EBITDA. While adjusted EBITDA has been disclosed to permit a more complete comparative analysis of our operating performance relative to other companies, investors should be cautioned that adjusted EBITDA as reported by us may not be comparable in all instances to adjusted EBITDA as reported by other companies. 5 The following table provides a reconciliation of net income (loss) to adjusted EBITDA for the periods indicated: Net loss ) ) ) Amortization of intangible assets Goodwill impairment Stock-based and non-cash compensation Cost saving expenses and one-time charges Loss on sale of subsidiary and AppBuilder 0 Net loss from discontinued operation ) ) ) Net (income) loss attributed to non-controlling interests ) 55 Income tax expenses (benefit) ) ) Financial expenses, net Adjusted EBITDA The following table provides a reconciliation of cash flow provided by operating activity to adjusted EBITDA for the periods indicated: Cash flow provided by operating activity ) ) Financial expenses and other income paid in cash Restructuring expenses and one-time charges paid in cash Increase (decrease) in trade receivable ) ) ) Increase (decrease) other current assets ) ) ) Decrease (increase) in trade payables ) Decrease in other accounts payables Income tax paid in cash 92 Net loss from discontinued operation 0 ) ) Adjusted EBITDA Critical Accounting Policies We prepare our consolidated financial statements in conformity with U.S. GAAP. Accordingly, we are required to make certain estimates, judgments, and assumptions that we believe are reasonable based upon the information available. These estimates and assumptions affect the reported amounts of assets and liabilities at the date of the financial statements and the reported amounts of revenues and expenses during the periods presented. The significant accounting policies that we believe are the most critical to aid in fully understanding and evaluating our reported financial results include the following: 6 Revenue recognition.Our revenue recognition policy is significant because our revenue is a key component of our results of operations. We follow specific and detailed guidelines in measuring revenue; however, certain judgments affect the application of our revenue policy. Revenue results are difficult to predict and any shortfall in revenue or delay in recognizing revenue could cause our operating results to vary significantly from quarter to quarter and could result in future operating losses. Should changes in conditions cause management to determine that these guidelines are not met for certain future transactions, revenue recognized for any reporting period could be adversely affected. Revenues derived from direct software license agreements are recognized in accordance with FASB ASC Topic 985 “Software” (“ASC 985”), upon delivery of the software, when collection is probable, the license fee is otherwise fixed or determinable, and persuasive evidence of an arrangement exists. We typically sell our software products and services in stand-alone contracts for software product licenses, services, or maintenance and support. A relatively small portion of our arrangements includes multiple elements. These arrangements are usually arrangements in which we sell a software product license and post-contract support, referred to as PCS. We allocate the total fee arrangement to the software and the PCS undelivered element based on vendor-specific objective evidence, referred to as VSOE, under which “The fair value of the PCS should be determined by reference to the price the customer will be required to pay when it is sold separately.” The fair value of the PCS is calculated by the consistent renewal rate of the PCS stated in the relevant contract. The portion of the fee arrangement allocated to the PCS is recognized as revenues ratably over the term of the PCS arrangement. In some agreements with our customers, the customers have the right to receive unspecified upgrades on an if-and-when available basis (we do not provide specific upgrades). These upgrades are considered post-contract support (PCS). Revenue allocated to the PCS is recognized ratably over the term of the PCS. Long term contracts accounted for pursuant to FASB ASC Topic 605-35-25 (prior authoritative literature: SOP 81-1, “Accounting for Performance of Construction-Type Contracts”) are contracts in which we sell our software framework, on which material modifications, developments and customizations are performed, to provide the customer with a new and modern IT application with enhanced capabilities that were unavailable in its former legacy system. The services are essential to the functionality of the software and to its compliance with customers’ needs and specifications. Under this method, estimated revenue is generally accrued based on costs incurred to date, as a percentage of total updated estimated costs. Changes in our estimates may affect the recognition of our long-term contract revenues. We recognize contract losses, if any, in the period in which they first become evident. Some of our contracts include client acceptance clauses. In these contracts, we follow the guidance of ASC 985-605-55 (formerly TPA 5100.67) and SAB 104. In determining whether revenue can be recognized, when an acceptance clause exists, we consider our history with similar arrangements, the customer’s involvement in the negotiation process, and the existence of other service providers and the payment terms. We present revenues from products and revenues from services in separate line items. The product revenues line item includes revenues generated from (i) stand-alone software products; and (ii) software products that were included in multiple-element arrangements and were separated pursuant to ASC 985 as aforementioned. 7 In the services revenue line item, we include (i) revenues generated from stand-alone consulting services; (ii) revenues generated from stand alone PCS; (iii) revenues accounted for pursuant to ASC 605-35-25; and (iv) revenues generated from PCS included in multiple-element arrangement and were separated pursuant to ASC 985 as aforementioned. We have included all long term contracts arrangements in the service revenue line item since we cannot establish VSOE of fair value to neither the service element nor the software element. Our software framework and these kinds of modifications and customizations are not sold separately. Therefore, we can not appropriately justify reflecting the product portion separately in our statement of operations. Impairment of goodwill and intangible assets. Our business acquisitions resulted in goodwill and other intangible assets. We periodically evaluate our goodwill, intangible assets, and investments in affiliates for potential impairment indicators. Our judgments regarding the existence of impairment indicators are based on legal factors, market conditions, and operational performance of our acquired businesses and investments. In accordance with FASB ASC Topic 350 “Intangible – goodwill and other,” indefinite life intangible assets and goodwill are not amortized but rather subject to periodic impairment testing. Goodwill and intangible assets are tested for impairment by comparing the fair value of the reporting unit with its carrying value. Fair value is generally determined using discounted cash flows, market multiples, and market capitalization. Significant estimates used in the fair value methodologies include estimates of future cash flows, future short-term and long-term growth rates, weighted average cost of capital and estimates of market multiples of the reportable unit. If these estimates or their related assumptions change in the future, we may be required to record additional impairment charges for our goodwill and intangible assets. These write downs may have an adverse affect on our operating results. Future events could cause us to conclude that impairment indicators exist and that additional intangible assets associated with our acquired businesses are impaired. In addition, we evaluate a reporting unit for impairment if events or circumstances change between annual tests, indicating a possible impairment. Examples of such events or circumstances include: (i)a significant adverse change in legal factors or in the business climate; (ii)an adverse action or assessment by a regulator; (iii)a more likely than not expectation that a portion of the reporting unit will be sold; (iv)continued or sustained losses at a reporting unit; (v)a significant decline in our market capitalization as compared to our book value; or (vi)the testing for recoverability of a significant asset group within the reporting unit. The process of evaluating the potential impairment of goodwill is subjective and requires significant judgment at many points during the analysis. In estimating the fair value of the reporting unit for the purpose of our periodic analysis, we make estimates and judgments about the future cash flows of the reporting unit. Although our cash flow forecasts are based on assumptions that are consistent with our plans and estimates we are using to manage the underlying businesses, there is significant exercise of judgment involved in determining the cash flows attributable to a reporting unit over its estimated remaining useful life. In addition, we make certain judgments about allocating shared assets to the estimated balance sheets of our reporting unit. Changes in judgment on these assumptions and estimates could result in a goodwill impairment charge. Any resulting impairment loss could have a material adverse impact on our financial condition and results of operations. We have one operating segment and one reporting unit related to overall IT modernization. We utilize a two-step method to perform a goodwill impairment review in the fourth quarter of each fiscal year or when facts and circumstances indicate goodwill may be impaired. In the first step, we determine the fair value of the reporting unit using expected future discounted cash flows and estimated terminal values. If the net book value of the reporting unit exceeds the fair value, we would then perform the second step of the impairment test which requires allocation of the reporting unit's fair value of all of its assets and liabilities in a manner similar to a purchase price allocation, with any residual fair value being allocated to goodwill. The implied fair value of the goodwill is then compared to the carrying value to determine impairment, if any. In 2011, 2010 and 2009, we performed impairment tests, and identified impairment losses of $9.6 million, $13.2 million and $5.7 million, respectively, related to goodwill of our overall IT modernization reporting unit, which were charged to operations. We attribute this impairment primarily to the decline in revenues and the decline in prices. 8 We determine the fair value of a reporting unit using the Income Approach, which utilizes a discounted cash flow model, as we believe this approach best approximates the unit’s fair value. We corroborated the fair values using the Market Approach. Judgments and assumptions related to revenue, gross profit, operating expenses, future short-term and long-term growth rates, weighted average cost of capital, interest, capital expenditures, cash flows, and market conditions are inherent in developing the discounted cash flow model. Additionally, we evaluated the reasonableness of the estimated fair value of the reporting unit by reconciling to its market capitalization. This reconciliation allowed us to consider market expectations in corroborating the reasonableness of the fair value of the reporting unit. Following such reconciliation, we found that there was no material difference (approximately 2.9%) between the fair value of the reporting unit and its market capitalization as of December 31, 2011. If our market capitalization stays below the value of our equity, or actual results of operations differ materially from our modeling estimates and related assumptions, we may be required to record additional impairment charges for our goodwill. We will continue to monitor market trends in our business, the related expected cash flows and our calculation of market capitalization for purposes of identifying possible indicators of impairment. Should our book value per share continue to exceed our market share price or we have other indicators of impairment, as previously discussed, we will be required to perform an interim step one impairment analysis, which may lead to a step two analysis resulting in goodwill impairment. Additionally, we would then be required to review our remaining long-lived assets for impairment. In determining gain or loss on disposal of a portion of the AppBuilder technology, the amount of goodwill that was included in that carrying amount of the disposed reporting unit was based on the relative fair values of the disposed of business and the portion of the reporting unit that was retained. Stock Based Compensation. We account for stock-based compensation to employees in accordance with FASB ASC Topic 718 “Compensation - Stock Compensation.” In the past three years, most of the awards were of restricted stock units (“RSUs”).RSUs are valued based on the market value of the underlying stock at the date of grant. A small portion of the awards are share options. We measure and recognize compensation expense with respect to share options based on estimated fair values on the date of grant using the Black-Scholes option-pricing model. This option pricing model requires that we make several estimates, including the option’s expected life and the price volatility of the underlying stock. Income taxes.As a multinational corporation, we are subject to taxation in many jurisdictions, and the calculation of our tax liabilities involves dealing with uncertainties in the application of complex tax laws and regulations in various taxing jurisdictions. The application of tax laws and regulations is subject to legal and factual interpretation, judgment and uncertainty.Accounting for uncertainty in income taxes requires that tax benefits recognized in the financial statements must be at least more likely than not of being sustained based on technical merits. The amount of benefits recorded for these positions is measured as the largest benefit more likely than not to be sustained. Significant judgment is required in making these determinations. As of December 31, 2011, there are no unrecognized tax benefits. Deferred taxes are determined utilizing the “asset and liability” method, whereby deferred tax asset and liability account balances are determined based on differences between financial reporting and the tax basis of assets and liabilities and are measured using the enacted tax rates and laws that will be in effect when the differences are expected to reverse. We provide a valuation allowance, when it is more likely than not that deferred tax assets will not be realized in the foreseeable future. In calculating our deferred taxes we are taking into account various estimations, which are examined and if necessary adjusted on a quarterly basis, regarding our future utilization of future carry forward losses. 9 Accounts receivable and Allowances for Doubtful Accounts. Our trade receivables include amounts due from customers. We perform ongoing credit evaluations of our customers’ financial condition and we require collateral as deemed necessary. We maintain allowances for doubtful accounts for estimated losses resulting from the inability of our customers to make payments. In judging the adequacy of the allowance for doubtful accounts, we consider multiple factors including the aging of our receivables, historical bad debt experience and the general economic environment. Management applies considerable judgment in assessing the realization of receivables, including assessing the probability of collection and the current credit worthiness of each customer. If the financial condition of our customers were to deteriorate, resulting in an impairment of their ability to make payments, additional allowances may be required. Derivative Instruments. Under the provisions of FASB ASC Topic 815 “Derivatives and hedging,” all derivatives are recognized on the balance sheet at their fair value. We use foreign currency options, forward exchange contracts and forward interest rate contracts to assist in managing financial risks. We do not use derivative financial instruments for speculative purposes. These instruments are recognized at fair value, with all changes in fair value recorded in current period earnings, as these transactions have not been designated as hedging instruments under ASC 815. 10 Recently Issued Accounting Pronouncements In December 2011, the Financial Accounting Standard Board, referred to as the FASB, issued an accounting standard update which requires additional disclosures about the nature of entity’s rights of setoff and related arrangements associated with its financial instruments and derivative instruments. The disclosure requirements are effective for annual reporting periods beginning on or after January1, 2013, and interim periods therein, with retrospective application required. We believe that the adoption will not have a material impact on our consolidated financial statements. In June 2011, the FASB amended its comprehensive income presentation guidance. The amendment requires entities to report components of comprehensive income in either a continuous statement of comprehensive income or two separate but consecutive statements. The guidance is effective for interim and annual periods beginning after December15, 2011. In December 2011, the FASB indefinitely deferred certain provisions of this guidance to present certain reclassification adjustments into and out of accumulated other comprehensive income on a gross basis. We believe that the adoption will not have a material impact on our consolidated financial statements. In May 2011, the FASB amended its fair value measurements and disclosures guidance. The amendment clarifies the existing guidance and adds new disclosure requirements. The guidance is effective for interim and annual periods beginning after December15, 2011. We believe that the adoption will not have a material impact on our consolidated financial statements. In September 2011, the FASB issued new accounting guidance intended to simplify goodwill impairment testing. We will be allowed to perform a qualitative assessment on goodwill impairment to determine whether a quantitative assessment is necessary. This guidance is effective for goodwill impairment tests performed in interim and annual periods for fiscal years beginning after December 15, 2011 with early adoption permitted. We believe that the adoption will not have a material impact on our consolidated financial statements. In December 2010, the FASB issued amendments to the disclosure of pro forma information for business combinations. These amendments were effective prospectively for business combinations for which the acquisition date is on or after the beginning of the first annual reporting period beginning on or after December15, 2010. The amendments clarify the acquisition date that should be used for reporting the pro forma financial information disclosures when comparative financial statements are presented. The amendments also improve the usefulness of the pro forma revenue and earnings disclosures by requiring a description of the nature and amount of material, nonrecurring pro forma adjustments that are directly attributable to the business combination(s). Our Reporting Currency The currency of the primary economic environment in which the operations of BluePhoenix and most of its subsidiaries are conducted is the U.S. dollar. In addition, a substantial portion of our revenues and costs are incurred in dollars. Thus, the dollar is our functional and reporting currency. We follow FASB ASC Topic 830 “Foreign currency translation” and accordingly non monetary transactions denominated in currencies other than the dollar are measured and recorded in U.S. dollar at the exchange rates prevailing at transaction date. Monetary assets and liabilities denominated in currencies other than the dollar are translated at the exchange rate on the balance sheet date. Exchange gain or losses on foreign currency translation are recorded in income. 11 Following is a summary of the most relevant monetary indicators for the reported periods: For the year ended December 31, Inflation rate in Israel Revaluation (Devaluation) of NIS against the US$ Revaluation (Devaluation)of euro against the US$ % % % ) ) A.Operating Results The following table presents the percentage relationships of certain items from our consolidated statement of operations, as a percentage of total revenues for the periods indicated: Statement of Operations Data as a Percentage of Revenues: Year ended December 31, % % % Revenues Cost of revenues Gross profit Research and development costs Selling, general, and administrative expenses Loss on sale of subsidiary and AppBuilder Goodwill impairment Operating loss ) ) ) Financial expenses, net Other income, net - - - Loss before taxes on income ) ) ) Income tax (expense) benefit ) Equity in earnings of affiliated companies, net - - - Net loss from continued operation ) ) ) Loss from discontinued operation Net loss ) ) ) Net results attributable to non-controlling interests Net loss attributable to BluePhoenix’ shareholders ) ) ) Years Ended December 31, 2011 and 2010 Revenues. Revenues decreased by 42% from $47.3 million in 2010 to $27.2 million in 2011. The decrease is mainly attributable to the decline in the number of our customers. Revenues from AppBuilder technology in 2011 amounted to $8.6 million, representing 31% of our revenues. Our revenue is dependent upon the strength of the worldwide economy. In particular, we depend upon our customers making continuing capital investments in information technology products. These spending levels are impacted by the worldwide level of demand for enterprise legacy IT modernization solutions and services. Demand for these is normally a function of prevailing global or regional economic conditions and is negatively affected by a general economic slow-down as consumers reduce discretionary spending on information technology upgrades. Although there have been indications that the economy may be improving in many areas, this has not resulted in an increase in purchases by our customers. Our results were also affected by the decline in the financial services industry, which is one of our target markets. In 2011 and 2010, approximately 34% and 48% of our revenues, respectively, was derived from the financial services industry. We believe that the financial services industry continues to be adversely affected by difficult economic conditions. 12 We have identified delays in placement of purchase orders by customers and longer sales cycles. The negotiation process with our customers has developed into a lengthy and expensive process. In addition, some of our customers have delayed or cancelled information technology projects or are seeking to lower their costs, which have resulted in reduced prices being paid for our products. Customers with excess information technology resources have chosen and may continue to choose to develop in-house software solutions rather than obtain those solutions from us. Our revenues are generated from long term services and maintenance contracts, and from legacy systems modernization (turn-key projects, products and related maintenance). We continued to suffer from a decrease in the revenues generated from legacy systems modernization in 2011, which decreased by 36%, from $14.7 million in 2010 to $9.4 million in 2011. The decrease is mainly attributable to the loss of three major customers for our consulting services, a decrease in revenues from products, as well as a continuing decrease in the revenues from our turn-key projects. As a percentage of revenues, revenues from legacy modernization increased from 31% of revenues in 2010 to 35% of revenues in 2011. Revenues generated from our products (software licenses) decreased by 63%, from $7.9 million in 2010 to $2.9 million in 2011. Revenues generated from our services decreased by 38% from $39.4 million in 2010 to $24.3 million in 2011. The table below presents the breakdown of our revenues based on the location of our customers for the periods indicated: % % % North America 33 30 40 Europe (other than Denmark) 35 38 38 Denmark 9 19 14 Israel 12 8 3 Other 11 4 5 Total Revenues from customers located in Europe and Denmark, as a percentage of revenues, decreased in 2011 compared to 2010 mainly as a result of the loss of three major customers of our consulting services. Gross Profit. Gross profit in 2011 decreased by 47% from $14.1 million in 2010 to $7.5 million in 2011. The decrease is attributable to: · a significant decrease in revenues in 2011 compared to 2010; · a reduction in our cost of revenues lagging behind the decrease in our revenues, which was due to our continued workforce reduction, and our incurring severance and other termination costs in connection with the workforce reduction; and · pricing pressures in attracting new customers. 13 As a percentage of revenues, gross profit was 27% in 2011 compared to 30% in 2010. The decrease was mainly attributable to the decrease in revenues from our products which have a higher margin. Cost of revenues. Cost of revenues consists of salaries, amortization of intangible assets, fees paid to independent subcontractors and other direct costs. Cost of revenues decreased by 41% from $33.3 million in 2010 to $19.7 million in 2011. This decrease resulted primarily from the reduction in our workforce, as well as the amortization of intangible assets which contributed $3.7 million to our cost of revenues in 2011. The number of our technical expert employees decreased from approximately 280 in 2010 to 216 in 2011. Cost of revenues as a percentage of revenues increased from 70% in 2010 to 73% in 2011. This increase was attributable to the continuing decrease in revenues in 2011 compared to 2010 and in particular to the decrease in revenues from our products.As a result, as well as the significant amount of severance and other termination costs incurred by us in 2011, our labor costs were not reduced commensurate with the decrease in revenues Research and development costs. Research and development costs consist of salaries and consulting fees that we pay to professionals engaged in the development of new software tools and related methodologies. Our development costs are allocated among our modernization suite of tools and are charged to operations as incurred. Research and development costs decreased by 37% from $6.7 million in 2010 to $4.2 million in 2011, mainly as a result of reduction in our research and development activities, shifting of our research and development activities to our cost-effective off-shore centers, reallocation of professional human resources from research and development to the delivery of turn key projects and termination of employment of a significant number of employees. The number of employees in research and development has been decreased from approximately 85 in 2010 to 77 in 2011. As a percentage of revenues, research and development costs increased from 14% in 2010 to 16% in 2011. Selling, general, and administrative expenses. Selling, general, and administrative expenses consist primarily of wages and related expenses, travel expenses, sales commissions, selling expenses, marketing and advertising expenses, rent, insurance, utilities, professional fees, depreciation and amortization. Selling, general, and administrative expenses decreased by 37% from $28.1 million in 2010 to $17.6 million in 2011. This decrease is attributable to the continued implementation of our cost saving plan resulting in dismissal of employees. The number of employees employed by us in selling, general, and administrative has been decreased from approximately 68 in 2010 to 53 in 2011. As a percentage of revenues, selling, general and administrative expenses increased from 59% in 2010 to 65% in 2011 as a result of the significant decline in revenues in 2011 and the high costs of our cost saving plan relating to the severance pay for dismissed employees. Expenses for doubtful accounts increased from $2.1 million in 2010 to $3.8 million in 2011, based on a quarterly reassessment. Goodwill impairment. Our goodwill is tested for impairment on an annual basis or whenever events or circumstances indicate impairment may have occurred. In 2011 and 2010, we performed impairment tests. An impairment loss of $9.6 million was identified in 2011 compared to an impairment loss of $13.2 million identified in 2010 and attributed to goodwill of our overall IT modernization reporting unit, which was charged to operations. We attribute this impairment to the decline in the number of modernization projects performed by us and the decline in prices for our products, resulted from the continuing effect of the global economic and financial downturn and market uncertainty, which caused a significant decrease in our revenues. 14 Loss on sale of AppBuilder. Loss on sale of AppBuilder to Magic, in 2011, was $4.1 million, mostly derived from the realization of goodwill in the amount of $13.1 million and other intangible assets of $470,000. Financial expenses, net. Financial expenses increased from $870,000 in 2010 to $1.2 million in 2011. Financial expenses include mainly interest paid on a loan extended to us by third party and expenses relating to derivative financial instruments and realized gain on marketable securities. The increase in financial expenses is mostly attributable to the decrease in income attributed to the warrants issued by us in recent years from $1.6 million in 2010 to $45,000 in 2011. This financial income attributed to the warrants is treated under ASC 815-40-15, under which the warrants (ratchet down of exercise price based upon lower exercise price in future offerings), which are not indexed to our own stock and therefore are a derivative financial liability, are bifurcated and separately accounted for and being recorded. Income tax expense. In 2011, we had income tax expense of $3.3 million compared to income tax benefit of $225,000 in 2010. The tax expense in 2011 is compounded from $400,000 current tax expense, $2.7 million deferred taxes and $230,000 tax related to previous years. We have net operating losses carried forward for tax purposes in the amount of approximately $103.0 million. We have deferred tax liability in an amount of $425,000. Net loss from discontinued operation. Net loss from discontinued operation was $188,000 in 2011 compared to $434,000 in 2010, and refers to net loss of Liacom. Net income (loss) attributable to non-controlling interests. Net income attributable to non-controlling interest in 2011 was $91,000 compared to net loss of $55,000 in 2010, and represented the non-controlling share in the net profit (loss) of our subsidiaries, Liacom Systems Ltd. and Zulu Software Inc. The change in non-controlling interest results from the change in the net profit of this subsidiary. Years Ended December 31, 2010 and 2009 Revenues. Revenues decreased 32% from $69.5 million in 2009 to $47.3 million in 2010. The decrease is mainly attributable to the decline in the number of our customers, as well as the decrease in prices, mostly in our legacy modernization projects. Our results were also affected by the declines in the financial services industry which is one of our principal target markets. In 2010 and 2009, approximately 48% and 49% of our revenues, respectively, was derived from the financial services industry. We have identified delays in purchase order placement and longer sales cycles from our customers.The negotiation process with our customers in the financial services industry has developed into a lengthy and expensive process. In addition, some of our customers have delayed or cancelled information technology projects or seek to lower their costs, which have resulted in reduced prices being paid for our products. Customers with excess information technology resources have chosen to develop in-house software solutions rather than obtain those solutions from us. Revenues generated from our products (software licenses) were $7.9 million in 2010 and $6.8 million in 2009. Revenues generated from our services decreased by 37%, from $62.7 million in 2009 to $39.4 million in 2010. We continued to suffer from a decrease in the revenues generated from legacy systems modernization in 2010, which decreased from $34.6 million in 2009 to $14.7 million in 2010. As a percentage of revenues, revenues from legacy modernization decreased from 50% of revenues in 2009 to 31% of revenues in 2010, most of which is attributable to a decrease in revenues from turn-key projects. 15 The table below presents the breakdown of our revenues based on the location of our customers for the periods indicated: % % North America 30 40 Europe (other than Denmark) 38 38 Denmark 19 14 Israel 8 3 Other 5 5 Total Revenues from customers located in North America decreased in 2010 compared to 2009 due to a decrease in revenues from legacy system modernization. The increase in the percentage of revenues from customers located in Israel was attributed to, among others, our purchase of the KM business. Gross Profit. As a percentage of revenues, gross profit was 30% in 2010 compared to 46% in 2009. The decrease is attributable to: · a significant decrease in revenues in 2010 compared to 2009; · a reduction in our cost of revenues lagging behind the decrease in our revenues, which was due to our workforce reductions occurring in the latter half of 2010, after it had become apparent that revenues were not going to increase based on improvements in the economy generally, and our incurring severance and other termination costs in connection with the workforce reduction; · an additional expense of $3.6 million incurred during 2010 relating to a delay in delivery of a large project; · pricing pressures in attracting new customers; and · a reallocation of human resources from research and development costs to cost of sales. Cost of revenues. Cost of revenues decreased by 11% from $37.5 million in 2009 to $33.3 million in 2010. This decrease resulted from the reduction in our workforce. The number of our technical expert employees decreased from approximately 325 in 2009 to 280 in 2010. Cost of revenues as a percentage of revenues increased from 53.9% in 2009 to 70.3% in 2010. This increase was attributable to the significant decrease in revenues in 2010 compared to 2009. Although we sought to reduce our costs during 2010, we performed most of our reductions in workforce in the latter half of 2010, after it had become apparent that revenues were not going to increase based on improvements in the economy generally. Due to this, as well as severance and other termination costs, our labor costs were not reduced commensurate with our reduction in revenues. In addition, we incurred $3.6 million of costs during 2010 due to a delay in delivery of a large project and costs associated with the reallocation of human resources from research and development costs to cost of sales. 16 Research and development costs. Research and development costs decreased by 41% from $11.4 million in 2009 to $6.7 million in 2010, mainly as a result of reduction in our research and development activities, shifting of our research and development activities to our cost-effective off-shore centers, reallocation of professional human resources from research and development to the delivery of turn key projects and termination of employment of a significant number of employees. The number of employees in research and development has been decreased from approximately 190 in 2009 to 85 in 2010. As a percentage of revenues, research and development costs decreased from 16.4% in 2009 to 14.1% in 2010. Selling, general, and administrative expenses. Selling, general, and administrative expenses decreased by 7% from $30.2 million in 2009 to $28.1 million in 2010. This decrease is attributable to the dismissal of employees in connection with our cost savings plan which we continued to implement in 2010. The number of employees employed by us in selling, general, and administrative has been decreased from approximately 105 in 2009 to 68 in 2010. As a percentage of revenues, selling, general and administrative expenses increased from 43.4% in 2009 to 59.4% in 2010 as a result of the significant decline in revenues in 2010 and the high costs of our cost saving plan relating to the severance pay for dismissed employees. Expenses for doubtful accounts increased from $907,000 in 2009 to $2.1 million in 2010, based on a quarterly reassessment. Goodwill impairment. In 2010 and 2009, we performed impairment tests. An impairment loss of $13.2 million was identified in 2010 and attributed to goodwill of our overall IT modernization reporting unit, which was charged to operations, compared to an impairment loss of $5.7 million identified in 2009. We attribute this impairment to the decline in the number of modernization projects performed by us and the decline in prices for our products, resulted from the continuing effect of the global economic and financial downturn and market uncertainty, which caused a significant decrease in our revenues. Loss on sale of subsidiary. Loss on sale of our subsidiary, ASNA, in 2010 was $4.0 million, mostly derived from the realization of goodwill in the amount of $2.2 million and other intangible assets of $2.1 million. ASNA was a non-core activity and we had not successfully integrated its business into ours. Financial expenses, net. Financial expenses increased from $820,000 in 2009 to $870,000 in 2010. The increase in financial expenses is mostly attributable to adjustment to foreign currency translation that was partially offset by a decrease in interest expenses and expenses related to derivative financial instruments and realized gain on marketable securities. The derivative is presented at fair value and all changes in fair value are recorded as non cash financial income/expenses, as applicable. Financial income attributed to the warrants issued by us in recent years increased from $1.3 million in 2009 to $1.6 million in 2010. This financial income attributed to the warrants is treated under ASC 815-40-15, under which as of January 1, 2009, the warrants (ratchet down of exercise price based upon lower exercise price in future offerings), which are not indexed to our own stock and therefore are a derivative financial liability, are bifurcated and separately accounted for and being recorded. Income tax benefit. In 2010, we had income tax benefits of $225,000 compared to $253,000 in 2009. The tax benefits for 2010 are compounded from $133,000 current tax expenses offset by $87,000 deferred taxes (which represent our estimated tax benefits for future years) and $179,000 tax benefits related to previous years. Net loss from discontinued operation. Net loss from discontinued operation was $434,000 in 2010 compared to $537,000 in 2009, and refers to Liacom. 17 Net income attributable to non-controlling interests. Net loss attributable to non-controlling interest in 2010 was $55,000 compared to $295,000 in 2009, and represented the non-controlling share in the net profit of our subsidiaries, Liacom Systems Ltd. and Zulu Software Inc. The change in non-controlling interest results from the change in the net profit of these subsidiaries. B.Liquidity and Capital Resources How We Have Financed Our Business Public Offerings In 1997, we consummated two public offerings, and received net proceeds of $33.9 million after deducting underwriting discounts and commissions and offering expenses. In February 2006, we completed an underwritten public offering in Israel of series A convertible notes in an aggregate principal amount of NIS 54.0 million that were equal at the time of the transaction to approximately $11.5 million (the dollar amount was calculated based on the exchange rate at the date of the transaction). All of the notes have been converted into shares. Private Placements In 2004, we completed a $5 million private placement of convertible debentures and warrants to institutional investors. Pursuant to our agreement with the institutional investors, in March 2006, the institutional investors exercised their right to purchase from us, for an aggregate purchase price of $3 million, additional convertible debentures due in 2009. In 2008, the institutional investors converted the entire principal amount of the debentures into 405,198 ordinary shares. As of April 16, 2012, all outstanding warrants were expired. In November 2007, we completed a $35 million private placement of ordinary shares and warrants issued to institutional investors. The warrants are exercisable for 200,000 ordinary shares until November 2012 at an adjusted exercise price of $73.36 (the exercise price was adjusted pursuant to anti dilution provisions triggered by the private placement that took place in October 2009 and was further adjusted following the one-for-four reverse split effected in December 2011). The net proceeds from the offering were mainly used for repayment of debt. In October 2009, we completed a $4.2 million private placement of ordinary shares and warrants issued to institutional investors. Under the Securities Purchase Agreement entered into with the institutional investors, we sold to the investors 341,144 ordinary shares and the investors were also granted Series A Warrants exercisable into 204,686 ordinary shares, until October 2014, at an exercise price of $7.44 per share. Other warrants issued to the investors already expired.As agreed with the investors, we registered the shares purchased by the investors and those underlying the warrants for resale under an effective registration statement. Other Financing Arrangements In the past, in order to improve our liquidity, we entered into sale of receivables’ agreements with a number of institutions, with regard to some of our customers, pursuant to which, control, credit risk and legal isolation of those trade receivables were fully transferred. During recent years, we have gradually reduced the amount of trade receivables covered by sale of receivables agreements. The balance of sold receivables as of December 31, 2011 was $618,000. The balance of sold receivables as of December 31, 2010 was $5.6 million. As of March 27, 2012, the balance of sold receivables was $293,000. 18 Credit Facilities with Banks We have entered into credit facilities with Bank Discount Le’Israel Ltd., Bank Ha’Poalim Ltd., the First International Bank Ltd. and Bank Leumi Le’Israel Ltd. The aggregate amount outstanding under these credit facilities as of December 31, 2011 and as of March 27, 2012, was $6.0 million and $5.3 million, respectively. We used these credit facilities to finance ongoing operations and to make contingent consideration payments. In connection with these credit facilities, we are committed to the banks for certain covenants related to our operations. During the fourth quarter of 2011, following the sale of AppBuilder, we repaid to the banks a net amount of $1.5 million. We also deposited with the banks a total amount of $3.4 million, which was pledged in favor of the banks securing our indebtedness to the banks. In December 2011, following our failure to meet our covenants set out in our agreements with the banks and the sale of AppBuilder, we reached new agreements with the banks which include a revised set of covenants reflecting our level of operations. In addition, as part of our arrangements with the banks entered into in the second and fourth quarters of 2011, we provided the banks with a floating charge on our assets and a fixed charge on our goodwill, as well as certain other fixed charges. Our revised financial covenants to the banks include the following: a) maintaining a minimum level of shareholders’ equity of no less than 40% of our total assets, provided however that such amount does not fall below $13 million; b) maintaining a minimum level of tangible shareholders’ equity not to exceed a deficit of $4 million; c) maintaining a cash and cash equivalents balance of $2 million; d) maintaining a level of EBITDA in four sequential quarters of no less than $1 million; e) maintainingmaximum amount of financial debt (excluding the loan from third parties described below) of no more than 30% of our total assets; f) maintaining a ratio of our bank liabilities to the total balance of AR, cash and cash equivalents and bank guarantees that were given for credit assurance, of no more than 40%; and g) maintaining maximum balance of sold receivables of not more than $ 3 million. $5 million Loan by a Third Party In April 2011, we entered into a loan agreement with a financial institution and other lenders, referred to collectively as the lenders, pursuant to which we borrowed from the lenders $5 million, due within one year and bearing interest at a rate of 3.25% per annum, and an increased interest rate in case of non-compliance with our obligations to the lenders under the loan agreement. The loan was extended in two installments during May 2011, the first installment in the amount of $2.9 million due on May 4, 2012 and the second one of $2.1 million due on May 24, 2012. The loan is secured by a second-ranking floating charge on our assets and a fixed charge on our goodwill, as well as certain other fixed charges In consideration for the loan, we issued the lenders 169,000 ordinary shares of BluePhoenix. The shares were issued under Regulation S and were subject to a lock-up period of 90 days from the date of issuance. The debt is secured by a second-ranking floating charge on our assets and a fixed charge on our goodwill, as well as certain other fixed charges.The agreement contains provisions for acceleration of repayment in certain events of default. The agreement also contains certain restrictive covenants. At the beginning of 2012, we received demand letter from the lenders, which we rejected. For more information, see "Item 8.A. Consolidated Statements and Other Financial Information -Legal Proceedings." 19 Agreements with our Three Major Shareholders On March 19, 2012, we entered into three agreements with our three major shareholders, Lake Union Capital Management, LLC, Prescott Group Capital Management, LLC and Columbia Pacific Opportunity Fund, LP, referred to as the three shareholders, as follows: (a) An assignment agreement, referred to as the Assignment Agreement, pursuant to which the lenders’ rights and obligations with respect to the $5 million loan granted to us in May 2011 by the lenders would be assigned by the lenders to the three shareholders, subject to certain terms and conditions; (b) An amendment to the $5 million loan agreement, referred to as the Amended Loan Agreement, pursuant to which the maturity date of the loan would be extended from May 2012 to May 1, 2014 and other certain terms of the loan would be amended. On April 15, 2012, we agreed with the three shareholders to make an additional change in the terms of the loan and signed an amendment to the Amended Loan Agreement.; and (c) A loan agreement, referred to as the Bridge Loan Agreement, for extension of a bridge loan to us and potential additional loans. The Assignment Agreement. The Assignment Agreement provides that the $5 million loan would be divided between the three shareholders in equal shares. In addition, it was agreed that we shall use $1 million out of funds currently held by a third party in escrow in connection with the sale of AppBuilder to Magic, subject to the release of such amount, for partial repayment of the $5 million loan, subject to any legal impediments prohibiting us from doing so. The pledge agreements securing the $5 million loan shall also be assigned to the three shareholders. The pledge agreements provide for a second-ranking floating charge on our assets and a second-ranking fixed charge on our goodwill and other certain assets, all junior to the liens on our assets securing our debts to our lender banks. We are required to obtain the consent of our lender banks for certain transactions contemplated by the Assignment Agreement. In case that the banks’ consent is not obtained within 21 business days from the signing of the Assignment Agreement, the lenders shall have the right to terminate the Assignment Agreement or give the three shareholders up to 60-day extension. The consummation of the transactions under the Assignment Agreement is subject to certain conditions, including obtaining shareholder approval. The three shareholders and the lenders may terminate the Assignment Agreement in case that the closing does not occur within 60 days from the signing of the Assignment Agreement or in the events agreed by the parties. Our obligation to consummate the transactions under the Assignment Agreement is subject to the extension of a $500,000 bridge loan to us by the three shareholders by a date to be agreed between the parties subject to the terms of the Assignment Agreement. The Amended Loan Agreement. The Amended Loan Agreement includes certain amendments to the terms of the $5 million loan assigned to the three shareholders. Under the Amended Loan Agreement, the maturity date of the loan shall be extended to May 1, 2014, the loan will bear interest at a rate of 6% per annum from the date of its extension (instead of 3.25% previously agreed with the lenders), and the loan shall be payable in quarterly installments. Any payment not paid by us when due, shall bear interest at a rate of 8% per annum and after 6 months from the date the payment was due, shall bear interest at a rate of 9.5% per annum (instead of 6.5% and 9%, respectively, previously agreed with the lenders). We may pay the accrued interest in ordinary shares at the request of the three shareholders, or at our discretion, if we reasonably believe that we do not have available funds to pay a certain interest installment in cash, taking into account our other obligations. The number of ordinary shares to be issued would be calculated according to the 20-day volume weighted average price per share of the ordinary shares on the NASDAQ Global Select or the Nasdaq Capital Market, calculated as at the end of the three trading-days prior to the interest payment date. The three shareholders will have the right to convert the principal amount ofthe loan and the accrued interest into ordinary shares, at any time prior to the date which is 120 days following the closing of the Amended Loan Agreement, at a price which is the lower of (i) the 30-day volume weighted average price per share of our ordinary shares on the NASDAQ Global Market or the Nasdaq Capital Market, calculated as of the end of the two trading-days prior to the closing of the Amended Loan Agreement; or (ii) $3 per share. This option granted to the three shareholders shall be referred to as the conversion option. Additionally, the three shareholders will have the right to convert the principal amount of the loan and the accrued interest into ordinary shares at any time that the loan is outstanding at a price of $3 per share. 20 As part of the Amended Loan Agreement, we undertook to refrain from entering intoa transaction with a third party or series of related transactions, under which more than fifty percent (50%) of our outstanding share capital following such transaction or series of related transactions, would be held by a person or entity or group of affiliated entities, other than the existing shareholders as of the date of closing of the Amended Loan Agreement, unless the buyers were approved in advance by the three shareholders. Such approval shall not be unreasonably withheld.In addition, we undertook that upon full repayment of the debts to the banks, the second-ranking liens should become senior to any and all security interests granted by us and that we shall not grant any senior or pari passu security interests to any other party. We also undertook to provide the three shareholders, upon their request at any time following 12 months from the closing of the Amended Loan Agreement, a plan for repayment of the loan and accrued interest thereon when due. Failure to comply with this undertaking shall be considered an event of default. As part of the Amended Loan Agreement, we undertook to issue to the three shareholders, 120 days following the date of closing of the Amended Loan Agreement, ordinary shares in an amount equal to 18.7% of our outstanding share capital prior to issuance of the shares (excluding treasury shares held by us). In the event that any of the three shareholders elects to exercise the conversion option, such shareholder shall not be entitled to its portion in the share issuance. In the event that any of the three shareholders notifies us that it irrevocably elects not to exercise the conversion option, it would be entitled to receive its portion in the share issuance, upon serving such notice. The closing of the Amended Loan Agreement is subject to certain conditions, including obtaining shareholder approval, obtaining the lender banks’ consent to certain transactions contemplated by the Amended Loan Agreement and extension by the three shareholders of the $500,000 bridge loan. We shall reimburse the three shareholders for fees incurred by them in connection with the Assignment Agreement and the Amended Loan Agreement, in an amount of up to $60,000. Under the terms of the Amended Loan Agreement, the parties shall enter into a registration rights agreement, pursuant to which the ordinary shares shall be considered registerable securities. The registration rights agreement provides for one demand by the three shareholders, and additional demands in case that the amount of the registerable securities is larger than the amount permitted to be included in the registration statement. The three shareholders will also have piggy back rights. Subject to the consummation of the transactions contemplated by the Assignment Agreement and the Amended Loan Agreement, each of the three shareholders, the lenders of the original loan, and us irrevocably released and waived the other parties and their directors, officers, representatives and other affiliated parties, from any liability with regard to events that occurred prior to the date of the closing of the Amended Loan Agreement. 21 We undertook to convene a meeting of our shareholders not later than 60 days following the date of closing of the Amended Loan Agreement, for the purpose of approving an increase of our authorized share capital and amending our articles of association, to ensure that we have sufficient share capital to perform our obligations to the three shareholders. The Bridge Loan Agreement. The bridge loan agreement entered between us and the three shareholders provides that the three shareholders will extend to us a $500,000 loan, referred to as the bridge loan, due at the first anniversary thereof. The bridge loan will bear nominal interest at a rate of 0.07% per annum. Subject to the lender banks’ consent, the bridge loan shall be secured by security interests similar to the securities granted under the Amended Loan Agreement. In addition to the bridge loan, we may mutually agree with the three shareholders to borrow from the three shareholders, prior to the repayment date of the bridge loan, additional loans up to an aggregate amount of $1.5 million, under the same terms of the bridge loan, including the conversion rights and interest rate increase. The amount of the bridge loan and the additional loans, if any, shall become immediately payable upon an event of default. Events of defaults include any of the following events: · failure to pay an amount when due and not remedied within 60 days; · termination of the Amended Loan Agreement due to our breach; · commencement of legal actions or proceedings against us by our creditors under the loan agreement. The obligation of the parties to consummate the bridge loan agreement is subject to obtaining the banks' consent to certain transactions contemplated by the agreement. The three shareholders may terminate the bridge loan agreement if the closing of such agreement does not occur within 60 days from the signing or if any permanent injunction or other order of a governmental entity of a competent authority preventing the consummation of the transactions contemplated by the agreement, shall have become final and non-appealable or if we commenced certain proceedings. We may terminate the bridge loan agreement if the bridge loan is not extended by the three shareholders by a date to be agreed between the parties. If the transaction with the three shareholders is not approved by the shareholders within 60 days from the signing or if an event of default occurs, the bridge loan and additional loans, if any, shall become payable within 60 days from the date of their extension, or earlier, if an event of default occurs, or if certain proceedings are commenced by us or against us. Changes to the Bridge Loan Terms upon Approval by the Shareholders. In case that the transaction with the three shareholders is not approved by the shareholders, the following terms shall apply to the bridge loan: (a) the interest rate shall be increased to 8% per annum retroactively; (b) we shall be entitled to pay the accrued interest on the loans, in ordinary shares at the request of the three shareholders, or at our discretion, if we reasonably believe that we do not have available funds to pay a certain interest installment in cash, taking into account our other obligations; (c) the three shareholders shall have the right to convert the entire amount of the loan and accrued interest into ordinary shares. 22 In either case indicated in section (b) or (c) above, the number of ordinary shares to be issued will be calculated according to the lower of (i) the 20-day volume weighted average price per share of the ordinary shares on the NASDAQ Global Select or the Nasdaq Capital Market calculated as at the end of the three trading-days prior to the interest payment date; or (ii) $3 per share. Any shares issuable under the bridge loan agreement shall be considered "registerable securities" under the registration rights agreement described above. Cash and Cash Equivalents As of December 31, 2011, we had cash and cash equivalents of $4.0 million and negative working capital of $1.7 million. As of December 31, 2010, we had cash and cash equivalents of $12.3 million and working capital of $647,000. The working capital decreased primarily due to the decrease in trade account receivables and other current assets. This was partially offset by the reclassification of short-term loans as long-term loans after meeting the financial covenants and the decrease in the account payables, deferred revenues and current liabilities. Net cash used in operating activities in 2011 was $8.4 million and in 2010, $7.6 million. Net cash provided by operating activities in 2009 was $966,000. The change is primarily attributable to the significant continued decrease in revenues in 2011 compared to 2010 and 2009, while the adjustment of the level of expenses (mainly workforce) lagged behind. As labor costs constitute a substantial portion of our costs of revenues, selling and administrative expenses and research and development expenses, we incurred significant losses and negative cash flow in 2011. In addition, we incurred negative cash flow due to the decrease in the amount of receivables subject to sale of receivables agreements. The balance of sold receivables decreased from $5.6 million in 2010 to $618,000 in 2011, and affected the change in trade receivables. The negative change in cash flow was partially offset due to changes in operating assets and liabilities that provided $3.0 million in 2011 compared to $5.7 million in 2010. Trade receivables, net decreased by $5.8 million, due to the decrease in revenues and the collection of account receivables. This was partially offset by a decrease in trade payables and other payables at an amount of $3.8 million. Other receivables decreased by $950,000 million. Net cash provided by investment activities was $3.7 million in 2011 compared to net cash used for investment activities of $1.6 million in 2010. Cash used for investment activities includes investments in fixed assets of $301,000 in 2011 compared to $358,000 in 2010, contingent consideration for previously purchased subsidiaries and activities of $1.2 million in 2011 compared to $1.9 million in 2010, proceeds from sale of AppBuilder of $8.6 million in 2011 compared to proceeds from sale of a subsidiary of $1.2 million in 2010 and restricted cash of $3.4 million in 2011. In 2010, we had an investment of $702,000 in newly consolidated activity. There were no investments in newly consolidated activity in 2011. Net cash used in financing activities was $3.6 million in 2011 and $773,000 in 2010, which consisted primarily from repayment of net loans to banks. In 2010, the amount was offset by receipt of net loans from banks. Capital Expenditures Our capital expenditures include the consideration paid for acquired activities and technologies. For more information about our investments and acquisitions, see “Item 4.B. Business Overview–Investments and Acquisitions.” 23 In 2011, we received proceeds from the sale of AppBuilder in an amount of $8.6 million. In addition, as part of the transaction, an amount of approximately $4.0 million was deposited in several escrow funds, mainly in order tosecure our obligations to indemnify Magic for any future claims and liabilities related to AppBuilder. Most of the escrow funds are expected to be released during 2012 and 2013 subject to the fulfillment of certain conditions. In January 2011, we paid the final payment with regard to the TIS contingent consideration settlement in the amount of $1.2 million. In 2010, we paid $702,000 for the purchase of certain business activities of Danshir Software Ltd. and Danshir Tmurot Ltd. and $1.9 million as additional consideration with regard to the acquisition of BridgeQuest, TIS and KMS acquired in previous years. In addition, in 2010, we received proceeds from a sale of a subsidiary in an amount of $1.2 million. Investment in property and equipment required to support our software development activities was comprised mainly of computers and peripheral equipment and was $301,000 in 2011 and $358,000 in 2010. The decrease in 2011 was primarily the result of the implementation of our cost savings plan. In 2011 and 2010, we did not repurchase any of our shares. As of December 31, 2011, we had repurchased an aggregate of 592,810 of our ordinary shares under our buy-back programs, for an aggregate of approximately $15.2 million. Some of the repurchased shares were allotted to employees and consultants in connection with the exercise of options and vesting of RSUs under our option and award plans. Under our buy-back programs, we may purchase our shares from time to time, subject to market conditions and other relevant factors affecting us. Under the Israeli Companies Law, 1999, referred to as the Companies Law, the repurchased shares held by us do not confer upon their holder any rights. The first buy-back program adopted in May 1998 enables us to purchase our shares, utilizing up to $5 million. Under the second buy-back program adopted in September 1998, and amended in May 1999, we may purchase, up to an additional 500,000 ordinary shares. We do not currently intend to make any additional repurchases under these two buy-back programs. The closing price of our ordinary shares as quoted on the NASDAQ Global Market on April 13, 2012 was $1.25. Contractual Commitments and Guarantees 2007 Warrants In November 2007, as part of a $35 million private placement, we issued to institutional investors warrants to purchase an aggregate of up to 200,000 BluePhoenix ordinary shares at an exercise price of $87.52 per share, subject to certain adjustments. The exercise price was adjusted to $73.36 per share pursuant to anti dilution provisions triggered by the private placement that took place in October 2009. These warrants may be exercised during a 5-year period, which commenced in November 2007. As agreed upon by the investors, we registered the shares underlying the warrants for resale under an effective registration statement. 24 2009 Warrants In October 2009, as part of a $4.2 million private placement, we issued to institutional investors 204,686 Series A Warrants exercisable until October 2014, at an exercise price of $7.44.The exercise price of the warrants is subject to adjustment in certain events. Other warrants issued to the investors already expired. As agreed with the investors, we registered the shares underlying the warrants for resale under an effective registration statement. Registration Rights Agreement In October 2002, we granted certain registration rights to Formula Systems (1985) Ltd., or Formula, our former controlling shareholder, Mr. Arie Kilman and another shareholder of Liraz, in a Share Exchange Agreement with those shareholders. Under this registration rights agreement, if we propose to register our ordinary shares under the Securities Act, each of these holders may request that we register his shares as well, subject to certain limitations.We shall bear all expenses in connection with the registration, provided that all underwriting commissions shall be paid by the holders selling shares with respect to their shares sold. In 2007, Formula waived its rights under this agreement in connection with the sale of its shares of BluePhoenix. Chief Scientist Two of our subsidiaries have entered into agreements with the Office of the Chief Scientist, or OCS. These subsidiaries are obliged to pay royalties to the OCS at a rate of 3% on sales of the funded products, up to 100% of the dollar-linked grant received in respect of these products from the OCS. As of December 31, 2011, the contingent liability amounted to $302,000. Ministry of Production in Italy During 2007, our subsidiary, I-Ter, received an amount of $585,000 from the Ministry of Production in Italy for I-Ter's Easy4Plan product. Easy4Plan is a workflow management tool designed for ISO9000 companies. 36.5% of the funds received constitute a grant, and the remaining 63.5%, is a 10-year loan payable in annual installments until September 2018. The loan bears a minimal annual interest of 0.87% and is linked to the euro. As of March 27, 2012, the remaining loan balance was $254,000. Customers’ Bank Guarantees Under agreements between us and certain of our customers, we undertook to provide these customers with bank guarantees for the assurance of performance of our obligations under our agreements with such customers. As of December 31, 2011, there were outstanding bank guarantees on our behalf for our customers in the aggregate amount of $148,000. Operating Leases We are committed under operating leases for rental of office facilities, vehicles, and other equipment for the years 2012 until 2015. Annual rental fees under current leases are approximately $1.8 million. In connection with the office leases, we issued bank guarantees of $80,000 in the aggregate. Indemnification of Office Holders We entered into an undertaking to indemnify our office holders in specified limited categories of events and in specified amounts, subject to certain limitations. For more information, see “Item 7.B. Related Party Transactions – Indemnification of Office Holders.” 25 Effective Corporate Tax Rates Following the tax reform enacted in 2003, an Israeli company is subject to tax on its worldwide income. An Israeli company that is subject to Israeli taxes on the income of its non-Israeli subsidiaries will receive a credit for income taxes paid by the subsidiary in its country of residence, subject to certain conditions. Israeli tax payers are also subject to tax on income from a controlled foreign corporation, according to which an Israeli company may become subject to Israeli taxes on certain income of a non-Israeli subsidiary, if such subsidiary’s primary source of income is a passive income (such as interest, dividends, royalties, rental income, or capital gains) On January 1, 2006, an additional tax reform was passed relating primarily to profits from investments. The main goal of the reform was to unify the tax rates applicable to profits from investments, such as interest, capital gains, and dividends. Under the reform, the tax rates applicable to companies were scheduled to be gradually reduced to18% in 2016.However, in accordance with a recent amendment to the Income Tax Ordinance [New Version] 1961, the expected reduction in taxes described above was repealed and the current corporate tax rate is set at 25%. Our international operations are taxed at the local effective corporate tax rate in the countries of our subsidiaries’ residence. C.Research and Development, Patents and Licenses For a description of our research and development activities, see “Item 4.B. Business Overview – Research and Development.” D.Trend Information As discussed above, we have incurred significant losses and negative cash flows from operations in the past. These results have had a negative impact on our financial condition, including our failure to meet certain covenants included in our existing credit facilities. There can be no assurance that our business will become profitable in the future, that additional losses and negative cash flows from operations will not be incurred, that we shall be able to improve our liquidity, that we will be able to satisfy the covenants in our credit facilities, that we will be able to reduce operating expenses or that we will be able to find alternative financing if necessary. Our revenue is dependent upon the strength of the worldwide economy. In particular, we depend upon our customers making continuing capital investments in information technology products, such as those marketed and sold by us. These spending levels are impacted by the worldwide level of demand for enterprise legacy IT modernization solutions and services. Demand for these is normally a function of prevailing global or regional economic conditions and is negatively affected by a general economic slow-down as consumers reduce discretionary spending on information technology upgrades. Our results were also affected by declines in the financial services industry which is one of our principal target markets. In 2011 and 2010, approximately 34% and 48% of our revenues, respectively, was derived from the financial services industry. We believe that the financial services industry continues to be adversely affected by difficult economic conditions. 26 We have identified and continue to experience delays in purchase order placement by our customers and longer sales cycles. We believe that the significant downturn in the economy caused our customers to react by reducing their capital expenditures in general or by specifically reducing their spending on information technology. The negotiation process with our customers has developed into a lengthy and expensive process. In addition, many of our customers have delayed or cancelled information technology projects. Customers with excess information technology resources have chosen and may continue to choose to develop in-house software solutions rather than obtain those solutions from us. Moreover, competitors may respond to challenging market conditions by lowering prices and attempting to lure away our customers. In addition, our customers may face issues gaining timely access to sufficient credit, which could result in an impairment of their ability to make timely payments to us. If that were to occur, we may be required to increase our allowance for doubtful accounts and our results would be negatively impacted. E. Off-Balance Sheet Arrangements In connection with the sale of AppBuilder to Magic, an amount of $4.0 million (amounting as of the date of this annual report to approximately $3.8 million) was deposited in escrow and most of the amount is expected to be released during 2012 and 2013 subject to the fulfillment of certain conditions. Under agreements between us and certain of our customers, we undertook to provide these customers with bank guarantees for the assurance of performance of our obligations under our agreements with such customers. As of December 31, 2011, there were outstanding bank guarantees on our behalf for our customers in the aggregate amount of $148,000. F. Tabular Disclosure of Contractual Obligations The following table summarizes our contractual obligations and commitments as of December 31, 2011: Payment due by period Contractual Obligations Total Less than 1 year 1–2 years 3-5 years More than 5 years In thousands $ Operating Lease Obligations - Loans from Banks - Total - The above table does not include royalties that we may be required to pay to the OCS and that may reach, in the aggregate, as of December 31, 2011, $302,000. For more information about grants received from the OCS, see “Item 4.B. Business Overview – Research and Development.” We are unable to reasonably estimate the amounts that we will eventually be required to pay to the OCS, if at all, and the timing of such payments, since these payments depend on our ability to sell products based on the OCS-funded technologies and the timing of such sales, if any. 27 BLUEPHOENIX SOLUTIONS LTD. 2011 Annual Report BLUEPHOENIX SOLUTIONS LTD. 2 TABLE OF CONTENTS Page Report of Independent Registered Public Accounting Firm F-1 Consolidated Financial Statements: Balance Sheets F-2 Statements of Operations F-3 Statements of Changes in Equity F-4 Statements of Cash Flows F-5 - F-6 Notes to Consolidated Financial Statements F-7 - F-47 The amounts are stated in U.S. dollars ($). REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM To the Shareholders and Board of Directors of BLUEPHOENIX SOLUTIONS LTD. We have audited the accompanying consolidated balance sheets of BluePhoenix Solutions Ltd. (the “Company”) and its subsidiaries as of December 31, 2011 and 2010 and the related consolidated statements of operations, changes in equity and cash flows for each of the three years in the period ended December 31, 2011. These financial statements are the responsibility of the Company’s management. Our responsibility is to express an opinion on these financial statements based on our audits. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement. The Company is not required to have, nor were we engaged to perform, an audit of its internal control over financial reporting. Our audits included consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the Company’s internal control over financial reporting. Accordingly, we express no such opinion. An audit also includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements, assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation. We believe that our audits provide a reasonable basis for our opinion. In our opinion, the consolidated financial statements referred to above present fairly, in all material respects, the consolidated financial position of the Company and its subsidiaries as of December 31, 2011 and 2010, and the related consolidated results of their operations and cash flows for each of the three years in the period ended December 31, 2011, in conformity with accounting principles generally accepted in the United States of America. Tel Aviv, Israel April 15, 2012 except for notes 11, 12, 13 and 14 which are as of December 20, 2012 /s/ Ziv Haft Ziv Haft Certified Public Accountants (Isr.) BDO Member Firm F - 1 BLUEPHOENIX SOLUTIONS LTD. CONSOLIDATED BALANCE SHEETS December 31, (in thousands) ASSETS CURRENT ASSETS: Cash and cash equivalents $ $ Trade accounts receivable, net (Note 12A1) Other current assets (Note 12A2) Total current assets LONG TERM ASSETS: Restricted deposit Long- term receivables - Property and equipment, net (Note 4) Goodwill (Note 5) Intangible assets and other, net (Note 6) Total long term assets Total assets $ $ LIABILITIES AND EQUITY CURRENT LIABILITIES: Short-term bank credit (Note 8) $ $ Accounts payable and accruals: Trade Deferred revenue Other (Note 12A3) Total current liabilities LONG-TERM LIABILITIES: Accrued severance pay, net (Note 7) Loans from banks and others (Note 8) Derivatives liabilities - warrants 53 Total long-term liabilities Total liabilities COMMITMENTS AND CONTINGENCIES (Note 9) Equity (Note 10): Share capital - ordinary shares of NIS0.04 par value (authorized: December 31, 2011 and December 31, 2010 10,000,000 shares ; issued: December 31, 2011 – 6,678,713 shares; December 31, 2010 – 6,398,588 shares) 56 52 Additional paid-in capital Accumulated other comprehensive loss ) ) Accumulated deficit ) ) Treasury shares - December 31, 2011 367,810 December 31, 2010 468,540 shares ) ) BluePhoenix Shareholders’ Equity Noncontrolling interest Total equity Total liabilities and equity $ $ The accompanying notes are an integral part of the consolidated financial statements. F - 2 BLUEPHOENIX SOLUTIONS LTD. CONSOLIDATED STATEMENTS OF OPERATIONS Year ended December 31, (in thousands, except per share data) Revenues (Note 12B1): Services $ $ $ Products Total revenues Cost of revenues: Services Products Total cost of revenues Gross profit Research and development costs Selling, general, and administrative expenses Goodwill impairment Loss on sale of subsidiary and Appbuilder - Operating loss ) ) ) Financial expenses, net (Note 12B3) Loss before provision(benefit) forincome taxes ) ) ) Provision (benefit) for income taxes (Note 11) ) ) Net loss from continued operation ) ) ) Net profit from discontinued operation (Note 13) Net loss ) ) ) Share in loss of affiliated company - - ) Net income (loss) attributable to noncontrolling interests 91 ) ) Net loss attributable to BluePhoenix shareholders $ ) $ ) $ ) Net loss per share: From continued operation basic and diluted $ ) $ ) $ ) From discontinued operation basic and diluted Attributable to the shareholders $ ) $ ) $ ) Weighted average shares outstanding, basic and diluted * Giving retrospective effect to the reserve split see Note 10A1. The accompanying notes are an integral part of the consolidated financial statements. F - 3 BLUEPHOENIX SOLUTIONS LTD. CONSOLIDATED STATEMENTS OF CHANGES IN EQUITY Share capital Number of shares Par value Additional paid-in capital Accumulated other comprehensive loss Cost of Company shares held by subsidiaries Retained earnings (Accumulated deficit) Non controlling interest Total (in thousands, except shares) Balance at January 1, 2009 46 $ ) ) ) Recognition of derivatives liabilities related to adoption of FASB ASC 815-40-15 - - ) - - - ) Net loss - ) ) Unrealizedloss on marketable securities - - - ) - - - ) Reclassification adjustment to income on marketable securities - - - 78 - - - 78 Total comprehensive loss - ) Stock-based compensation - Dividend to noncontrolling interest - ) ) Purchase of treasury stocks ) * - - ) - - ) Exercise of employees stock options and vested RSUs * 6 - 6 Issuance of shares in connection with previously acquired subsidiaries 2 - Issuance of shares, net 4 - Balance at December 31, 2009 $
